Citation Nr: 1615985	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia.

2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to March 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2010 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2008 rating decision denied service connection for arthritis, occipital neuralgia, vertigo, and kidney stone.  The October 2010 rating decision awarded service connection for dysesthesia of face and scalp associated with occipital neuralgia and assigned a 10 percent rating, effective April 25, 2007.

The Veteran had previously requested a hearing before a member of the Board; however, in an April 2015 statement, he withdrew this request.

In July 2015, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for scheduled VA examinations in conjunction with his claims on appeal.  

2.  Throughout the appeals period, the Veteran's dysesthesia of the face and scalp associated with occipital neuralgia has been moderate.

3.  The Veteran's current arthritis of the cervical spine did not manifest during service or within one year of separation from active service and is not etiologically related to his active service.

4.  The Veteran's current vertigo did not have onset during his active service and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8407 (2015).

2.  The criteria for service connection for arthritis of the cervical spine have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

3.  The criteria for service connection for vertigo have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was scheduled for VA examinations on December 17, 2015, for each of the issues listed above.  He failed to report for those examinations and did not provide good cause for doing so.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  
As such, the Veteran's claims will be decided based on the evidence of record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Higher Initial Rating - Dysesthesia of the Face and Scalp with Occipital Neuralgia

The Veteran was originally granted service connection for dysesthesia of the face and scalp associated with occipital neuralgia in the October 2010 rating decision currently on appeal.  He has appealed the 10 percent rating assigned.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently rated 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia under hyphenated Diagnostic Code 8499-8407 analogous to moderate neuralgia of the seventh cranial nerve.  See 38 C.F.R. § 4.124a.  

Under 38 C.F.R. § 4.124, neuralgia is characterized by dull and intermittent pain of typical distribution so as to identify the nerve, and is rated on the same scale as the affected nerve with a maximum evaluation equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

Under DC 8207, incomplete paralysis of the nerve to a moderate degree is rated 10 percent disabling.  38 C.F.R. § 4.124a.  Incomplete paralysis of the nerve to a severe degree is rated 20 percent disabling.  38 C.F.R. § 4.124a, DC 8207.  A maximum schedular 30 percent evaluation is available for complete paralysis of the facial nerve.  Id.  Neuralgia of the seventh (facial) cranial nerve is rated as DC 8407 based on the criteria above.

Private treatment records from Kaiser Permanente show complaints of burning pain in back of head in December 2002, which led to an increase in medication for occipital neuralgia.

In a July 2008 statement, the Veteran described this disability as a crawling or bubbling feeling in his head.  He stated that when his symptoms felt severe, he would seek treatment at the emergency room.  A report of his emergency room visits to Queen of the Valley Medical Center from March 1988 to May 2007 showed treatment for "air bubbles running through head" in November 1999.  No other emergency room records were submitted.

The May 2010 examination provided a positive medical nexus opinion for this disability but did not address the extent of any innervation of facial muscles.  This examiner found that the Veteran's reported symptoms of weakness and falling were most likely related to transient cerebral ischemic attacks from advanced atherosclerosis and the effects of advanced age and not related to occipital neuralgia.  The reported symptoms of burning or crawling sensation over his head were associated with this disability.  Physical examination found that the Veteran's scalp was mildly erythematous with some minor superficial excoriation suggesting prior scratching over the area.  

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's dysesthesia of the face and scalp associated with occipital neuralgia is moderate, as contemplated by the current 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8407.  A higher rating under that diagnostic code requires neuralgia equivalent to severe incomplete paralysis of the facial cranial nerve.  That is not shown in the evidence of record.  By the Veteran's own account, he would seek emergency room treatment for severe symptoms.  The emergency room record that he provided tends to show that he has not sought such treatment since November 1999.  Therefore, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provided for higher ratings for more severe symptoms.  The Board recognizes his report that this disability, in conjunction with his vertigo, severely limits his abilities, including his ability to continue his daily walking routine.  The specifics of this limitation are not provided and, as explained below, the Veteran is not service connected for vertigo.  The evidence of record does not lead to a finding that the symptoms of the Veteran's dysesthesia of the face and scalp with occipital neuralgia fall outside of the schedular criteria.  As the disability picture as it is currently known is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, bilateral hearing loss; tinnitus; duodenal ulcer, hiatal hernia with GERD, H. pylori gastritis; and irritable bowel syndrome are service-connected as well as the disability that is on appeal.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  The record does not show that his other service connected disabilities have a combined effect with the disability on appeal that makes his disability picture an exceptional one.  

For these reasons, the Board finds that referral for extraschedular consideration is not warranted in this case.  

Finally, the record does not show that this disability has rendered the Veteran unemployable.  Although the Veteran is not working, the record indicates that he is retired.  The Veteran has reported some episodes that he described as loss of blood flow to the brain that cause him to stay in bed some entire days and to go to bed early on others, but the medical evidence does not associate these symptoms with a service connected disability.  Instead, these recurrent drop attacks have been associated with transient cerebral ischemic episodes, which in turn have been associated with advanced atherosclerosis and advanced age.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


III.  Service Connection - Arthritis of the Cervical Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the record does not include any evidence from within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.  

The Veteran has submitted letters from his private physician noting a diagnosis of arthritis of the cervical spine.  Thus the current disability requirement is met.

He has claimed that his cervical arthritis is due to sitting for long periods in a typing Morse code in service and points to in-service shoulder complaints as evidence of this condition beginning in service.  While his service treatment record does show left shoulder complaints in September 1966, right shoulder complaints in September 1968, and possible left shoulder bursitis in July 1972, it does not show an in-service diagnosis of arthritis of the cervical spine and therefore a medical nexus opinion linking the two is necessary.

There is no medical evidence of record linking the Veteran's cervical spine arthritis to his in-service shoulder complaints.  In a December 2008 letter, the Veteran's private physician, Dr. M.L.W., noted the Veteran report that this and all his claimed disabilities began during his military service in the 1950s and, as such, it appeared to be related to his work in the Navy.  As such, this was essentially a report of the Veteran's contentions without additional comment and not a medical expert opinion.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  VA attempted to obtain an adequate medical nexus opinion on this matter in December 17, 2015, but the Veteran failed to report for that examination.  Thus, no medical nexus opinion is available.

The Veteran himself has argued that he has arthritis of the cervical spine related to his active duty service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran has drawn a correlation between in-service shoulder complaints and his current arthritis of the cervical spine.  These in-service complaints were diagnosed as shoulder bursitis, not a cervical spine condition.  While the Veteran is correct as to the proximity of his shoulder and cervical spine, this is an important distinction that has already been made by a medical professional.  The record does not show that the Veteran has the necessary training or qualifications to dispute that finding.  His opinion that sitting for long periods during service caused his arthritis is not competent evidence.  Whether an activity during service caused arthritis first manifesting many years later is too complex a question to be addressed by a non-expert in medical matters.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for arthritis of the cervical spine and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection - Vertigo

Again, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show a present disability, an in-service incurrence or aggravation of a disease or injury; and a causal relationship between the two.  Holton, 557 F.3d 1362, 1366.

The Veteran has submitted letters from his private physician stating that he has chronic vertigo.  Likewise, he has claimed that his vertigo is related to his inner ear condition that was well-documented in service leading to an August 1969 myringoplasty.  See also, Service Treatment Records dated September 1956, March 1959, and June 1960.  Thus the first two requirements of service connection are met.  The remaining question is whether there is medical evidence linking the Veteran's vertigo to his in-service ear complaints.

In a December 2008 letter, the Veteran's private physician, Dr. M.L.W., noted that the Veteran reported the onset of this and all his claimed disabilities as during his service in the 1950s and, therefore, by the history provided by the Veteran it appeared to be related to his work in the Navy.  Again, this was essentially a report of the Veteran's contentions without additional comment and not a medical expert opinion.  See Leshore, 8 Vet. App. 406, 409.  VA attempted to obtain an adequate medical nexus opinion on this matter in December 17, 2015, but the Veteran failed to report for that examination.  Thus, no medical nexus opinion is available.

Turning to the question of the Veteran's competency to provide a lay etiological opinion, the Board finds that that he is not competent in this regard.  Unlike the readily and contemporaneously observable example of a broken leg given in Jandreau, here the Veteran is claiming vertigo the onset of which he cannot readily recall.  Instead, in his July 2008 statement he notes only that his symptoms became noticeably worse in the 1980s when he could no longer treat them with over-the-counter medication.  Thus, no contemporaneous cause and effect relationship has been shown between his service and this condition that would render the Veteran competent to address etiology in this case.  The Veteran has not otherwise been shown to have the necessary training or qualifications to provide an etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for vertigo and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

An initial rating higher than 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia is denied.

Service connection for arthritis of the cervical spine is denied.

Service connection for vertigo is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


